 Case 4:09-cr-00015-ALM-KPJ Document 68 Filed 11/10/20 Page 1 of 1 PageID #: 199




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   UNITED STATES OF AMERICA                         §
                                                    §
   v.                                               §   CRIMINAL NO. 4:09-CR-015-ALM-KPJ
                                                    §
   RESHON LAMONT SCOTT                              §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On October 5, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

  (Dkt. #65) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

  for a term of thirty-six (36) months with two (2) years supervised release to follow.

         At Defendant’s request, on October 22, 2020, the Court extended the deadline for

  submitting objections to the Report of the United States Magistrate Judge to November 4, 2020

  (Dkt. #67). Having received the Report of the United States Magistrate Judge, and no timely

  objections being filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

. conclusions of the Court. Accordingly, Defendant is hereby committed to the custody of the

  Bureau of Prisons to be imprisoned for a term of thirty-six (36) months with two (2) years

  supervised release to follow with the same previously imposed conditions.

         IT IS SO ORDERED.
          SIGNED this 10th day of November, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
